Exhibit 10 .1 WOLVERINE BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (“Agreement”) by and between Wolverine Bank with its principal offices located at 5710 Eastman Avenue, Midland, Michigan, 48640 (the “Bank”) and David H. Dunn (“Executive”) is hereby entered into effective as of July 1, 2016 (the “Effective Date”). Any reference herein to the “Company” shall mean Wolverine Bancorp, Inc., the parent holding company of the Bank. WITNESSETH: WHEREAS, the Executive is currently employed as President and Chief Executive Officer of the Bank pursuant to an amended and restated employment agreement between the Bank and the Executive entered into as of July 1, 2011 (the “Prior Agreement”); WHEREAS, the Executive and the Bank desire to amend and restate the Prior Agreement in order to clarify certain provisions of the Prior Agreement; and WHEREAS, the Executive has agreed to such changes. NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Bank and the Executive hereby agree as follows: 1.
